Title: From John Quincy Adams to Thomas Boylston Adams, 6 February 1808
From: Adams, John Quincy
To: Adams, Thomas Boylston



My dear Brother.
Washington 6. Feby: 1808.

I am indebted to you, I believe for two letters; but there is so much in the last, of what parson Gardner in one of his Sermons said was called in the barbarous jargon of modern times quizzing, that I hardly know how to answer it at-all—For the use or abuse of my name in the newspapers, whether from friend or foe, in good or in evil I hope I shall not be held accountable—Neither do I suppose any of my friends, nor even the nearest of my relations can expect or wish that for every malicious or every silly paragraph which either federalists or republicans can find a motive for pointing at me, I am bound to explanation—to admission—or to denial. Because a certain portion of federalists have thought fit to connect the fortunes of their Cause with that of Admiral Berkley, and with that of Emperor Burr, and because in these two hopeful projects of theirs, I have thought it my duty not only to abandon them but to take a part active and decided against them, I am not at-all surprized to see the whole pack of their blood-hounds opening upon me—I expected it, and am as well prepared for it as I could be for any trial of that description—But I did suppose that I had friends in the world who had knowledge of my general character and confidence in the stability of my principles enough to be satisfied that my course of conduct as a public man never was and never would be regulated or governed by any base motive or any selfish consideration.
The Coalition of the Berkley-ites and the federalists, at the commencement of the present Session of Congress was highly exasperated against me, for what was termed my Bill—They began immediately to shew their teeth, but had generally the wit to restrain their rage for that time—My vote upon the embargo increased their virulence, but they still thought some measures with me were to be kept—They knew perfectly well that with regard to that measure I was responsible for much more than my vote—for all the influence, and all the exertions I could use—But they still reserved much of their resentments in petto.
The Coalition of the Burrites and of the federalists, which is nearly the same with the other, but which includes some individuals of consequence who dared not pledge themselves quite so far, was driven to the last extremeties by my report on the case of John Smith—Since then, they have avowedly excluded me from the ranks of federalism—have endeavoured by sly insinuations in Congress, and by open denunciations in the public prints to impute every false and atrocious motive to my conduct, and among others of their ingenious devices, have bent no small portion of their anxiety to inform the world that I am professor of Rhetoric and Oratory at Cambridge—They have attacked my Report for its style—for its principles—for its argument—for every thing that it did, and for every thing that it did not contain—They have amused me with insulting anonymous letters, and are very assiduous in the common routine of slander and invective, by which a man’s character is hunted down by these doughty champions of order and good Government.
All this as I have before told you is no more than I expected—But this very Berkleyan-Burrite-Federal violence against me, has produced a counteraction, which I believe years of mere public service, would never have obtained—It has made their opponents not only willing to number me on their side, but to give me a puff upwards for every blast downwards of their antagonists—It has given me a standing of Consideration in the Senate, certainly more distinguished than I ever before possessed; and has even led some of them in newspapers and Caucuses, to talk about me for Offices to which I have neither pretension, expectation nor wish.
You have seen, and by the manner in which you mention the Circumstance, it seems to have given you pain if not suspicion, newspaper intelligence from supposed Caucuses here; in which it was asserted that the Monroe party talked of linking me, for the Vice-Presidency with him, as President—and this in opposition to Madison, with Genl: Dearborn—I have also seen these news-paper Publications, and I know nothing more of them than you do—I never received the most distant intimation from any one of Mr: Monroe’s friends, that could warrant a supposition that such an idea had ever been entertained by them—I did attend, by invitation the Caucus or Convention of Members which recommended Madison for President & Clinton for Vice-President, and voted at it. But in other respects I took no part in the proceedings—I was a mere Spectator and Hearer—You may be assured that if any suggestion of connecting my name with that of Mr: Monroe upon this occasion had been made to me, I should have discountenanced it without hesitation, and in the most pointed mannerI do not think that he ought to be chosen President, and I have made no scruple of saying so at any period of the present Session—
Intimations from other quarters (not from either of the candidates) I have received—It is unnecessary for me to say any thing more to you about them than this—I have explicitly declared that in any support which I have given or may hereafter give to this or to any other administration, I have no personal views or expectations whatsoever—Nothing to ask—nothing even to wish—That the only reason upon which I have supported or may support the Administration, is a conviction that they are struggling to maintain the best interests and rights of the Country—Whether this answer was satisfactory or not, is unimportant—You may perhaps hear less of my prospects for the Vice-Presidency, or for any thing else, than you have hitherto, but you may rely that I neither am nor ever will be pledged to any thing but to the interest of my Country.
The laborious part of our public business, in the Senate, is now chiefly transacted in Committees, and there have been but two Committees on any subject of national importance yet raised this Session, of which I have not been a member—The time I have spent in the Committee-Room has I believe exceeded in quantity that in which the Senate has been sitting, and the time employed in my own chamber upon the subjects discuss’d in Committee has perhaps been more than either—I have therefore had very few moments that I could have devoted to the canvass of election had it been a sort of occupation congenial to my taste—But I am observing not inattentively the attack and defence, the mines and countermines of the political combatants, and I find in them ample materials for reflections upon human nature and human Events, as well as considerable insight into the recesses of individual character—In this respect I am a mere by-stander, and without taking a hand myself find amusement and instruction in overlooking the Cards.
The subject for the last four or five days which has engaged the deliberations of the House of Representatives has been a proposal of Mr: Sloan for removing the Seat of Government to Philadelphia— It is not yet decided, but the probability seems to be that the project will not succeed. I suspect its real and principal object is to produce an effect on the Election—We had also two days ago a new Yazoo Petition—from New-York—presented in Senate by Dr: Mitchill, who has heretofore always voted against those claimants—Warm debate on the question whether the petition should be received—taken at last by yeas and nays—You have seen in the newspapers how the memorial from the Massachusetts Legislature was treated in the other house—Perhaps the New-York Legislature may take it up next—Congress may refuse to hear those People, untill they will find inducements to listen stronger than the naked sense of Justice—It is now one of the most powerful electioneering Engines that has yet been brought into play. The Extinguishment of the State Balances has also been worked for the same purpose, but that was at length dismiss’d from the Senate by a bare majority—
The Negotiation with Mr: Rose is said to have been suspended, and nearly broken off ten days ago, by his requiring as a preliminary the repeal of the President’s interdicting Proclamation—His legation certainly then did talk of going home immediately, and the Berkleyans in Congress were writing paragraphs for publication at home charging our Administration with the rupture of the Negotiation—The rumour of departure has since subsided, but it is said Mr: Rose is negotiating with others besides Mr: Madison— I believe there is foundation for the report.
My wife and child are well—I hope the same of yours, and ask affectionate remembrance to the whole fire-side.
Your’s.

P.S.—If you should discover in this Letter an unreasonable number of metaphors too incorrect for the Professor of Rhetoric, get Shaw to ask the favour of the Anthology-Reviewer of the pamphlet called the British Treaty to correct them.

